This case decided, 1st, that the losing party in an illegal bet or wager may recover back from the stakeholder the sum deposited, after paid over to the winner, by direction of the loser. 2d. Such an action may be maintained, without demand. 3d. A wager upon the result of a horse-race in Queens county (Long Island course,) is unlawful, notwithstanding the statute allowing races there; and, 4th. That the party who stakes a sum of money with others, on an illegal wager, may recover his amount of the fund, without joining the others in the action. (Reported, 1 Comstock, 392.)